DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a wearable device, classified in A61B 5/14546 (sampling analytes in sweat).
II. Claims 2-9, drawn to a method, classified in A61B5/7264 (classification of physiological signals or data).
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the Invention II as claimed can be used with any wearable biosensor that provides a visual indication in response to ethanol detection and does not require the limitations of Invention I such as an adhesive layer or a customizable ink layer that changes color upon a reaction to ethanol in sweat. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions can be classified in different areas and would require a separate text search regarding the unique limitations of each. For example, Invention I could include classifications that .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ruby Chung on March 23, 2021 a provisional election was made without traverse to prosecute the invention of group II, claims 2-9.  Affirmation of this election 1 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
As a reminder, in accordance with MPEP § 714(II)(C)(A), for any amendment being filed in response to a restriction requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Specification
The disclosure is objected to because of the following informalities:
Paragraphs 3, 5, 39, 48, 51, 56-58, 61, include numbers in parentheses, e.g., (4), (5), (16-20), that indicate citations to references but it is unclear what references are being cited. See 37 C.F.R. 1.57 Incorporation by Reference regarding the inclusion of the contents of reference documents in the specification.
Paragraph 7, “capable to detecting” should read “capable of detecting.”
Paragraph 8, “suchg” should read “such.”
Paragraph 46, “reversible ethanol sensing reactions may be characterized as presented in Figure 3” however there is no Figure 3. It is unclear which figure the specification is referring to.
Paragraph 46, Applicant is advised to edit this line for clarity: “Here, the absorbance may be characterized at 540 nm as a measure of color change and measured the kinetics of the color changing reaction for several reactions (Fig. 3B).”
Paragraph 50, it is unclear what is meant by “energy bar” interface in relation to Fig. 4A.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the steps of receiving input and executing instructions. It is unclear if the additional limitation “stores the cumulative amount of ethanol consumption in memory” is a separate method step or merely part of the executing instructions step. Applicant is advised to amend the claim. For example, the claim could be amended to recited “storing the cumulative amount” such that this limitation becomes a positively recited step. Claims 3-9 are rejected by virtue of dependency on claim 2.

Claim 4 recites that regions of the image can be classified “as belonging to the wearable biosensor and not belonging to the wearable biosensor.” The claim language is indefinite because a region of the image cannot be classified as both belonging and not belonging to the wearable biosensor. It seems that this should instead read “classifying a plurality of regions of the image as either belonging to the wearable biosensor or not belonging to the wearable biosensor” and will be examined as such. Applicant should amend the claim to clarify the intended limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (“A soft, wearable microfluidic device,” 2016) in view of World Intellectual Property Organization Publication No. WO 2016/025468, hereinafter Rogers, and in view of U.S. Patent No. 9,131,893, hereinafter Faybishenko. Reference may also be made to supplementary figures and information pertaining to Koh et al.’s disclosure which are listed under item V on form PTO-892 Notice of References Cited.
Regarding claim 2, Koh et al. teaches (whole disclosure, especially Fig. 4 and Results) a method for detecting analytes within sweat, the method comprising: 
receiving input indicative of a reaction of a wearable biosensor at a point in time (see Fig. 4A where an image of a wearable biosensor is being captured), wherein the reaction occurs in response to detection of an analyte (see color change in Fig. 4B); 
executing instructions stored in memory, wherein execution of the instructions by a processor identifies that the received input is indicative of a concentration of an analyte within sweat (Fig. 4A demonstrates software launching for image capture and analysis; Fig. 4D demonstrates mapping the color change of the biomarkers to calibration curves to determine the concentration of an analyte); 
Although the exemplary analytes that Koh et al. discloses does not include alcohol, Rogers teaches an analogous microfluidic device (see Fig. 23) for colorimetric sensing of analytes within sweat, including ethanol (“colorimetric detection of ethanol was demonstrated using an enzymatic reaction consisting of alcohol dehydrogenase, peroxidase, and formazon dye,” paragraphs 178, 198; Fig. 30 demonstrates a calibration curve to use for colorimetric ethanol detection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the microfluidic device of Koh et al. such that it could detect alcohol because Rogers demonstrates that the 
Furthermore, while Koh et al. discloses that enzymatic and chromogenic reactions do not provide real-time tracking of changes in analyte concentration (“colorimetric schemes embedded in the current devices did not afford real-time tracking of changes in analyte concentration,” pg. 2, col. 2, paragraph 1), neither Koh et al. nor Rogers explicitly disclose that the color output is indicative of cumulative alcohol consumption. Rogers does disclose that the colorimetric detection of ethanol can be done through the reaction of alcohol dehydrogenase, peroxidase, and formazan dye (paragraphs 178, 198). Applicant’s specification discloses that the reaction of ethanol with alcohol dehydrogenase (ADH) in the presence of a tetrazolium salt results in the formation of insoluble formazan, which is an irreversible reaction (paragraphs 39, 45). Since Rogers discloses the same reactive components (ADH and formazan dye), one of ordinary skill would understand that the disclosed reaction is also irreversible, thus the color resulting from the colorimetric detection scheme would be indicative of a cumulative amount of alcohol consumption over the time the biosensor is worn.
Koh et al. and Rogers teach all limitations of claim 2 except that the cumulative amount of ethanol consumption is stored in memory in association with the point in time. Faybishenko teaches an analogous method of receiving an image of a wearable biosensor that changes color based on the concentration of an analyte within urine (“Filter paper, which may change color cased on concentration of various urine components…A camera phone or another wireless transmitter device may be used to capture the color changes of the filter paper…,” col. 4, lines 29-63). Faybishenko further teaches techniques to assist with data analysis, such as including a timestamp and/or date-stamp along with a digital image of a visual indication of the one or more analytes produced by diagnostic sensors (col. 4, lines 11-21). Both Koh et al. and Faybishenko recognize a need for storing data in relation to time in order to identify changes and trends (“data accumulated over time from individual users could serve as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention taught by Koh et al. and Rogers such that the received input indicative of a reaction of a wearable biosensor is stored in memory with a timestamp, as taught by Faybishenko. One would be motivated to do so because both Koh et al. and Faybishenko recognize a need to store analyte data in relation to time in order to identify changes and trends (Koh et al. pg. 10, col. 1, paragraph 1; Faybishenko, col. 20, lines 32-44). By storing information in memory along with a timestamp, one can improve analysis of the data indicating a cumulative amount of ethanol consumption. Thus, claim 2 is obvious over the combination of Koh et al., Rogers, and Faybishenko.
Regarding claim 3, Koh et al. teaches receiving the input comprises receiving an image of the wearable biosensor (Fig. 4A), and wherein the image is captured by a camera (Fig. 4A demonstrates image capture by a smartphone camera) after the wearable biosensor visibly indicates the reaction (Fig. 4B).  
Regarding claim 4, Koh et al. teaches wherein identifying that the received input is indicative of a cumulative amount of ethanol consumption comprises classifying a plurality of regions of the image as belonging to the wearable biosensor and not belonging to the wearable biosensor (The software is able to identify a white dot and four black crosses as reference marks to facilitate image correction, pg. 8, first paragraph; see also fig. S7 in supplementary materials; since there are multiple biomarker sensing regions that are smaller than the overall image, there inherently has to be a step of selecting significant regions in order to identify the RGB values of a biomarker region instead of a skin region). 
Regarding claim 7, Koh et al. teaches classifying the plurality of regions includes matching at least one region to one or more reference shapes stored in a database memory (A white dot and black crosses serve as reference marks to help determine the position and orientation from the images, see Fig. 1B and fig. S7 in the supplementary data; in order to identify the reference marks, the system must inherently have the reference marks stored in memory). Faybishenko also teaches that algorithms for detecting shapes are well-known in the art of computer vision (col. 5, lines 11-14).
Regarding claim 8, Koh et al. teaches normalizing the image for color to eliminate effects of illumination (“Reference color markers (true white and black) allowed white balancing to eliminate the dependence on lighting conditions of practical relevance,” pg. 8, first paragraph; fig. S6). Faybishenko also teaches that algorithms for color correction are well-known in the art of computer vision (col. 5, lines 11-14).
Regarding claim 9, Koh et al. teaches classifying the plurality of regions comprises: detecting a color value of at least one region; and matching the detected color value to a stored chart of calibrated color concentration values (“the digital color data (in %RGB format) were converted into analyte concentrations using calibration curves (Fig. 4D),” pg. 8, first paragraph).

Claim 5 is rejected under 35 U.S.C. 103 for being unpatentable over Koh et al., Rogers, and Faybishenko, as applied to claim 4 above, and further in view of U.S. Patent No. US 9,532,762, hereinafter Cho.
Koh et al., Rogers, and Faybishenko, as discussed above, teach an arrangement in which image information is obtained and analyzed to distinguish regions of interest. Furthermore, Koh et al. discloses that analysis is done via image capture and mapping RGB color values to analyte concentrations (“Recording color changes and converting them into quantitative information were accomplished by digital image capture…the application digitized RGB color information on the screen, enabling the user to read the concentration of the marker,” pg. 6, last paragraph-pg. 7), and Faybishenko teaches that algorithms for detecting shapes are well-known in the art of computer vision (col. 5, lines 11-14). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the method taught by Koh et al., Rogers, and Faybishenko such that image classification is done based on a sliding window of a convolutional neural network. Cho demonstrates that such techniques are known within the art in order to classify areas of interest in a received image, and one of ordinary skill in the art would have recognized that applying this known technique to images of the microfluidic biosensors would predictably result in improved analysis of features of the biosensor image.

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Koh et al., Rogers, and Faybishenko, as applied to claim 4 above, and further in view of World Intellectual Property Organization Publication No. WO 02/094098, hereinafter Skladnev.
	Koh et al., Rogers, and Faybishenko, as discussed above, teach an arrangement in which image information is obtained and analyzed to distinguish regions of interest. Koh et al. demonstrates that it is necessary to rotate and correct the image position such that the biomarker regions are in the same 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the method taught by Koh et al., Rogers, and Faybishenko such that classification of the plurality of regions comprises extracting one or more masked image regions. Skladnev demonstrates that such image analysis techniques are known within the art in order to remove unwanted regions and isolate regions of interest, and one of ordinary skill in the art would have recognized that applying this known technique to images of microfluidic biosensors would facilitate analysis of color features of the biosensor image and yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zilberstein et al. (WO 2015/159280) teaches wireless colorimetric sensors and methods for .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    80
    460
    media_image1.png
    Greyscale




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/              Examiner, Art Unit 3791